Item 77C – Exhibit 1 DREYFUS NEW YORK AMT-FREE MUNICIPAL MONEY MARKET FUNDMATTER SUBMITTED TO A VOTE OF SECURITY HOLDERS A Special Joint Meeting of Shareholders (the “Meeting”) of Dreyfus New York AMT-Free Municipal Money Market Fund (the “Fund”) was held on February 12, 2010. Out of a total of 335,314,103.740 of the Fund’s shares (“Shares”) outstanding and entitled to vote at the Meeting, a total of 173,200,538.910 were represented at the Meeting, in person or by proxy. The following matters were duly approved by the holders of the Fund’s outstanding Shares as follows: 1. To approve amending the Fund’s policy regarding borrowing: SHARES Affirmative Against Abstain 133,245,084.250 28,322,318.430 11,633,136.2302. To approve amending the Fund’s policy regarding lending: SHARES Affirmative Against Abstain 132,948,947.980 29,223,268.320 11,028,322.610 3. To permit investment in other investment companies. SHARES Affirmative Against Abstain 129,797,222.730 12,744,123.750 30,659,192.430 Item 77C – Exhibit 2 DREYFUS NEW YORK AMT-FREE MUNICIPAL MONEY MARKET FUNDMATTER SUBMITTED TO A VOTE OF SECURITY HOLDERS A Special Joint Meeting of Shareholders (the “Meeting”) of Dreyfus New York AMT-Free Municipal Money Market Fund (the “Fund”) was held on December 28, 2009. Out of a total of 335,314,103.740 of the
